Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                         No. 04-14-00850-CV

                                   IN RE Dr. Nancy T. POBLENZ

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 17, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 8, 2014, relator Dr. Nancy T. Poblenz filed a petition for writ of mandamus

and an emergency motion for temporary relief pending a ruling on the mandamus petition. The

court has considered the petition for writ of mandamus and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus and the emergency

motion for temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                     PER CURIAM




1
  This proceeding arises out of Cause No. 2013-CI-20890, styled Daniel Coindreau, Individually and Andrea
Fernandez, Individually and as Next Friend of C. C., A Minor v. CHRISTUS Santa Rosa Health Care Corporation
d/b/a CHRISTUS Santa Rosa Hospital, pending in the 285th Judicial District Court, Bexar County, Texas, the
Honorable Karen H. Pozza presiding.